Judgment, Supreme Court, Bronx County, rendered March 22, 1974, convicting defendant of robbery first degree (two counts), assault in the first degree (two counts), assault second degree (two counts), and robbery second degree, and sentencing him to an indeterminate term of imprisonment with a minimum of three years and a maximum of nine years for each of the convictions of robbery first degree, each of the sentences to run concurrently with each other and with that imposed on January 8, 1974, and defendant receiving an unconditional discharge on all other counts, unanimously modified, on the law, to the extent of reversing the convictions on the four counts of assault and one count of robbery second degree and dismissing, those counts and, as so modified, the judgment is affirmed. The People concede that the four assault counts and the second degree robbery count are lesser inclusory concurrent counts of robbery first degree. The verdict of guilty of the two counts of robbery first degree requires a dismissal of the assault and second degree robbery counts (People v Pyles, 44 AD2d 784; People v Cox, 46 AJD2d 641). Judgment, Supreme Court, Bronx County, rendered January 8, 1974, convicting defendant of possession of a weapon as a felony and sentencing him to an indeterminate term of imprisonment with a minimum of two years four months and a maximum of seven years, unanimously affirmed. We do not find the sentences to be excessive. Concur—Stevens, P. J., Kupferman, Birns, Capozzoli and Lane, JJ.